Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made sbefore the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                          Nos. 19-CO-1128 & 19-CO-1129

                           OLIVER MCBRIDE, APPELLANT,

                                         V.

                             UNITED STATES, APPELLEE.

                          Appeals from the Superior Court
                            of the District of Columbia
                         (CF3-21195-17 & CF2-04598-18)

                        (Hon. Robert A. Salerno, Trial Judge)

(Argued June 2, 2021                                      Decided August 5, 2021)

      Thomas R. Healy for appellant.

       Daniel J. Lenerz, Assistant United States Attorney, with whom Timothy J.
Shea, United States Attorney at the time the brief was filed, Channing D. Phillips,
Acting United States Attorney, and Elizabeth Trosman, John P. Mannarino, Jason
B. Feldman, and Carlos A. Valdivia, Assistant United States Attorneys, were on
the briefs, for appellee.

      Paul Maneri, Public Defender Service, with whom Samia Fam, Public
Defender Service, was on the briefs, for Public Defender Service, amicus curiae, in
support of appellant.

     Before BLACKBURNE-RIGSBY, Chief Judge, MCLEESE, Associate Judge, and
KRAVITZ, Associate Judge, Superior Court of the District of Columbia. ∗

      ∗
          Sitting by designation pursuant to D.C. Code § 11-707(a) (2012 Repl.).
                                          2

      KRAVITZ, Associate Judge: Rule 11(c)(1)(C) of the Superior Court Rules of

Criminal Procedure authorizes the parties to a criminal case to stipulate as part of a

plea-bargain agreement that a specific sentence or sentencing range is the

appropriate disposition of the case. When a plea is tendered to the court under

Rule 11(c)(1)(C), the trial judge has discretion to either accept or reject the plea

based on the judge’s independent consideration of the fairness and appropriateness

of the parties’ agreement. Super. Ct. Crim. R. 11(c)(3)(A). If the judge accepts the

plea, then the agreed-upon sentence or sentencing range is binding on the court and

must be included in the judgment entered in the case.          Super. Ct. Crim. R.

11(c)(1)(C); Super. Ct. Crim. R. 11(c)(4). If the judge rejects the plea, then the

judge must give the defendant an opportunity to withdraw the plea and must

inform the defendant that if the plea is not withdrawn a harsher sentence than that

contemplated by the parties could be imposed. Super. Ct. Crim. R. 11(c)(5)(B). It

is “[c]ritical” to a Rule 11(c)(1)(C) agreement “that the defendant receive the

agreed-to sentence.”     Freeman v. United States, 564 U.S. 522, 535 (2011)

(Sotomayor, J., concurring) (quoting Fed. R. Crim. P. 11 advisory committee’s

note to 1979 amendments). The “very purpose” of a Rule 11(c)(1)(C) agreement is

“to bind the [trial] court and allow the Government and the defendant to determine
                                          3

what sentence [the defendant] will receive.” Id. at 536. 1


      1
         Rule 11(c), entitled “Plea Agreement Procedure,” provides, in
relevant part:

             (1) In General. An attorney for the government and the
             defendant’s attorney, or the defendant when proceeding
             pro se, may discuss and reach a plea agreement. . . . If
             the defendant pleads guilty or nolo contendere to either a
             charged offense or a lesser or related offense, the plea
             agreement may specify that an attorney for the
             government will:
                    ....
                    (C) agree that a specific sentence or sentencing
                    range is the appropriate disposition of the case
                    (such a recommendation or request binds the court
                    once the court accepts the plea agreement).
                    ....
             (3) Judicial Consideration of a Plea Agreement.
                    (A) To the extent the plea agreement is of the type
                    specified in Rule 11(c)(1) . . . (C), the court may
                    accept the agreement, reject it, or defer a decision
                    until the court has reviewed the presentence
                    report. . . .
             (4) Accepting a Plea Agreement. If the court accepts the
             plea agreement, it must inform the defendant that to the
             extent the plea agreement is of the type specified in Rule
             11(c)(1) . . . (C), the agreed disposition will be included
             in the judgment.
             (5) Rejecting a Plea Agreement. If the court rejects a
             plea agreement containing provisions of the type
             specified in Rule 11(c)(1) . . . (C), the court must do the
             following on the record and in open court (or, for good
             cause, in camera):
                    (A) inform the parties that the court rejects the plea
                    agreement;
                    (B) advise the defendant personally that the court
                    is not required to follow the plea agreement and
                                                                         (continued…)
                                          4

      Rule 35(b) of the Superior Court Rules of Criminal Procedure, on the other

hand, allows a defendant to file a motion for a reduction of sentence within 120

days of the imposition of sentence or the exhaustion of the defendant’s direct

appeals. A motion under Rule 35(b) is a post-sentencing “‘plea for leniency’ . . .

addressed to the trial court’s sound discretion.” Walden v. United States, 366 A.2d

1075, 1077 (D.C. 1976) (quoting Poole v. United States, 250 F.2d 396, 401 (D.C.

Cir. 1957)). The “underlying objective” of the rule “is to ‘give every convicted

defendant a second round before the sentencing judge, and [to afford] the judge an

opportunity to reconsider the sentence in light of any further information about the

defendant or the case which may have been presented to [the judge] in the

interim.’” Fed. R. Crim. P. 35 advisory committee’s note to 1983 amendments

(quoting United States v. Ellenbogen, 390 F.2d 537, 543 (2d Cir. 1968)). 2


(continued…)
                    give the defendant an opportunity to withdraw the
                    plea; and
                    (C) advise the defendant personally that if the plea
                    is not withdrawn, the court may dispose of the case
                    less favorably toward the defendant than the plea
                    agreement contemplated.
      2
          Rule 35(b), entitled “Reducing a Sentence,” provides:

              (1) Upon Motion. A motion to reduce a sentence may be
                  made not later than 120 days after the sentence is
                  imposed or probation is revoked, or not later than 120
                  days after receipt by the court of a mandate issued
                                                                       (continued…)
                                         5

      In the consolidated cases now before us, appellant Oliver McBride pled

guilty in the Superior Court to two charges pursuant to a Rule 11(c)(1)(C)

agreement.    The trial judge accepted Mr. McBride’s pleas and, as required,

imposed the specific sentences agreed to by the parties: thirty months in prison to

be followed by three years of supervised release for assault with a dangerous

weapon, and time served for possession of an unregistered firearm. The judge

ordered that Mr. McBride be taken into custody immediately after sentencing. Mr.




(continued…)
                 upon affirmance of the judgment or dismissal of the
                 appeal, or not later than 120 days after entry of any
                 order or judgment of the Supreme Court denying
                 review of, or having the effect of upholding, a
                 judgment of conviction or probation revocation. The
                 court must decide a motion within a reasonable time.
             (2) Sua Sponte by the Court. After notice to the parties
                 and an opportunity to be heard, the court may reduce a
                 sentence without motion, not later than 120 days after
                 the sentence is imposed or probation is revoked, or
                 not later than 120 days after receipt by the court of a
                 mandate issued upon affirmance of the judgment or
                 dismissal of the appeal, or not later than 120 days
                 after entry of any order or judgment of the Supreme
                 Court denying review of, or having the effect of
                 upholding, a judgment of conviction or probation
                 revocation.
             (3) Permissible Reduction. Changing a sentence from a
                 sentence of incarceration to a grant of probation
                 constitutes a permissible reduction of sentence under
                 this paragraph.
                                        6

McBride was later transferred to the United States Bureau of Prisons to serve his

sentence.



      Mr. McBride filed a timely Rule 35(b) motion for a reduction of sentence.

He argued that his sentence should be reduced because in the nearly four months

since his sentencing hearing the Bureau of Prisons had demonstrated it was unable

to provide essential care for his significant medical needs. Mr. McBride asked that

his sentence be reduced to home confinement so he could obtain necessary medical

care in the community.



      The trial judge denied the motion.      In a brief written order, the judge

explained that the court was “bound by” and “unable to modify or reduce” an

agreed-upon sentence imposed pursuant to a Rule 11(c)(1)(C) plea.



      Mr. McBride appeals, arguing that the trial judge abused his discretion in

denying the motion on the erroneous premise that a Superior Court judge lacks any

authority under Rule 35(b) to reduce a sentence imposed pursuant to a Rule

11(c)(1)(C) plea agreement. Mr. McBride contends that Rule 35(b) allows a trial

judge to reduce even an agreed-upon Rule 11(c)(1)(C) sentence in exceptional
                                         7

circumstances – specifically, when information received by the court after

sentencing renders the previously agreed-upon sentence plainly unjust or unfair.



                               Standard of Review



      We ordinarily apply the abuse of discretion standard in reviewing a trial

judge’s order denying a Rule 35(b) motion for a reduction of sentence. See, e.g.,

Cook v. United States, 932 A.2d 506, 507 (D.C. 2007). The claim of error here,

however, presents a pure question of law concerning the interplay between Rules

11(c)(1)(C) and 35(b). Our review of that question is de novo. See Weems v.

United States, 191 A.3d 296, 300 (D.C. 2018); Watson v. United States, 43 A.3d

276, 283 (D.C. 2012).



                                    Discussion



      Rules 11(c)(1)(C) and 35(b) appear to be in conflict. The former binds the

trial judge to the particular sentence or sentencing range to which the parties have

agreed through the plea-bargaining process. The latter gives the defendant an

opportunity after sentencing to argue to the judge that the sentence imposed should

be reconsidered and reduced.
                                         8

      Our task when considering two statutory provisions that appear to conflict

“is to determine the interpretation of both provisions that best harmonizes them,”

J.P. v. District of Columbia, 189 A.3d 212, 219 (D.C. 2018), and “to reconcile

them if possible” with the goal of “giv[ing] effect to the language and intent of

both,” George v. Dade, 769 A.2d 760, 770 (D.C. 2001) (internal quotations

omitted). Our job is the same when called on to interpret conflicting provisions of

court rules. See In re Goldberg, 460 A.2d 982, 985 n.5 (D.C. 1983).



      We have never before had occasion to consider how best to harmonize Rules

11(c)(1)(C) and 35(b), and the relevant case law from other jurisdictions is limited.

The decisions of a small number of other federal and state courts, however, are

informative.



      We look first to the federal courts. Before its amendment in 1987, Rule

35(b) of the Federal Rules of Criminal Procedure was identical in substance to

Superior Court Criminal Rule 35(b). Ramos v. United States, 569 A.2d 158, 160

n.4 (D.C. 1990). Federal court decisions construing Federal Rule 35(b) as it

existed before the 1987 amendment therefore “may ‘guide[] our construction of the
                                         9

local rule.’” Id. (quoting Allen v. United States, 495 A.2d 1145, 1149 (D.C. 1985)

(en banc)). 3



       To our knowledge, every federal court to have decided the issue has

determined that in exceptional circumstances the pre-1987 version of Federal Rule

35(b) authorized trial judges to reduce agreed-upon sentences imposed in

accordance with Rule 11(c)(1)(C). See, e.g., United States v. Semler, 883 F.2d

832, 835 (9th Cir. 1989); United States v. Godfrey, 651 F. Supp. 869, 874 (N.D.

Ala. 1986); United States v. Goehl, 605 F. Supp. 517, 519 (N.D. Ill. 1984). In

Semler, the decision on which Mr. McBride principally relies, the Ninth Circuit

defined exceptional circumstances as those in which “information the district court

received after sentencing the defendant” rendered the agreed-upon sentence

“plainly unjust or unfair.” 883 F.2d at 835. In Godfrey and Goehl, district judges

in the Fifth and Seventh Circuits set a slightly different standard, requiring “post-

sentencing developments, previously unforeseen,” that made the “earlier binding

agreement inappropriate.” 651 F.Supp. at 874; 605 F.Supp. at 519. In all of these

cases, courts harmonizing federal rules identical in substance to Superior Court

       3
         The 1987 amendment narrowed Federal Rule 35(b) so as to authorize only
the government to move for a reduction of sentence, and only for a defendant’s
substantial assistance to law enforcement. See Sentencing Reform Act of 1984,
Pub. L. No. 98-473, § 215(b), 98 Stat. 2015, 2016 (1984). We have never adopted
the 1987 amendment to Federal Rule 35(b). Cf. D.C. Code § 11-946 (2012 Repl.).
                                         10

Rules 11(c)(1)(C) and 35(b) have concluded that a Rule 35(b) motion may be

granted in the rare instance in which a reduction of sentence is necessary to prevent

a significant injustice, even though the government is otherwise guaranteed the

benefit of its bargain. Cf. United States v. McDowell Contractors, Inc., 668 F.2d

256, 257 (6th Cir. 1982) (declining to reach the issue).



      Results in the state courts have been more mixed.          Some state courts

interpreting state laws and court rules analogous to Superior Court Rules

11(c)(1)(C) and 35(b) have adopted an “exceptional circumstances” approach

similar to that of the federal courts. See, e.g., State v. Patterson, 564 S.W.3d 423,

432-34 (Tenn. 2018) (an agreed-upon sentence may be reduced after sentencing

“where unforeseen, post-sentencing developments” support the modification “in

the interest of justice”) (internal quotations omitted); State v. Holdaway, 943 P.2d

72, 75 (Idaho Ct. App. 1997) (a stipulated sentence may be reduced if an

unforeseen post-sentencing event or previously unavailable information is “of such

consequence as to render the agreed sentence plainly unjust”).



      Other state courts, however, have taken a different approach. In Griffin v.

Williams, No. 19-0688, 2021 W. Va. LEXIS 56, *59-60 (W. Va. 2021), for

example, the court determined that West Virginia’s corollary to Rule 35 does not
                                          11

authorize the reduction of a stipulated sentence agreed to as part of a plea, holding

that a defense lawyer’s failure to file a motion to reduce a stipulated sentence did

not constitute ineffective assistance of counsel because the trial court “could not

have agreed to reduce the sentence without itself breaching the plea.” Several

other state courts, interpreting state statutes or court rules, have held that sentences

imposed in accordance with stipulated plea agreements cannot be reduced without

the government’s consent. See State v. Stafford, 128 N.E.3d 1291, 1292 (Ind.

2019) (interpreting state statute); People v. Segura, 188 P.3d 649, 656 (Cal. 2008)

(same); Chertkov v. State, 642 A.2d 232, 238-39 (Md. 1994) (interpreting state

court rule). All of these courts have placed great emphasis on the importance of

protecting contractual rights the government has obtained through the plea-

bargaining process.



      We have carefully considered these precedents. We ultimately conclude,

however, that we need not decide how to resolve the apparent conflict between

Rule 11(c)(1)(C) and Rule 35(b) because this appeal is moot. Mr. McBride was

released from the custody of the Bureau of Prisons in these cases on May 21, 2021,

and the parties and amicus curiae agree that his release has made the relief he

requested in the trial court – early release on home confinement – both impossible

and unnecessary. See Settlemire v. District of Columbia Office of Emp. Appeals,
                                        12

898 A.2d 902, 905 (D.C. 2006) (“[I]t is well-settled that, while an appeal is

pending, an event that renders relief impossible or unnecessary also renders that

appeal moot.”) (quoting Vaughn v. United States, 579 A.2d 170, 175 n.7 (D.C.

1990)).



      We are not required to dismiss an appeal simply because it has become

moot. “‘[T]he decisions of the Supreme Court on the issue of mootness,’ which

arise in the context of the case or controversy requirement of Article III of the

Constitution, ‘are not binding on this court.’” Atchison v. District of Columbia,

585 A.2d 150, 153 (D.C. 1991) (quoting Lynch v. United States, 557 A.2d 580, 582

(D.C. 1989) (en banc)).



      We nonetheless ordinarily avoid deciding moot cases. Crawford v. First

Wash. Ins. Co., 121 A.3d 37, 39 (D.C. 2015). We recognize “that an adversary

system can best adjudicate real, not abstract, conflicts,” and we generally follow

the principles of standing, justiciability, and mootness “to promote sound judicial

economy.” Atchison, 585 A.2d at 153 (quoting District of Columbia v. Walters,

319 A.2d 332, 338 n.13 (D.C. 1974)). “Our decisions thus require the exercise of

careful discretion in deciding whether to reach the merits of a seemingly moot

controversy.” Id.
                                         13



      In exercising that careful discretion, we consider whether a case presents “a

matter of importance that is likely to recur, yet evade review with respect to others

similarly situated,” Teachey v. Carver, 736 A.2d 998, 1002 (D.C. 1999) – that is,

whether the case involves an “overarching issue[] important to the resolution of an

entire class of future [cases],” McClain v. United States, 601 A.2d 80, 82 (D.C.

1992).



      The interplay between Rules 11(c)(1)(C) and 35(b) raises a legal question of

some significance to the proper functioning of the plea-bargaining process in the

Superior Court. The parties and amicus curiae tell us that Rule 11(c)(1)(C) plea

agreements have been entered with increased frequency in recent years, primarily

on the Superior Court’s felony calendars, and that Rule 11(c)(1)(C) pleas are now

quite common in the most serious felony cases – homicides, sexual assaults,

carjackings, armed robberies, and the like.



      Yet even if we assume this information is accurate, we are unable to say that

the issue presented in these cases meets the exacting standard set by our

precedents. The apparent conflict between Rule 11(c)(1)(C) and Rule 35(b) is not

as elemental to the functioning of the criminal justice system as the questions
                                         14

presented in the narrow category of criminal cases in which we have exercised our

discretion to resolve moot issues. Cf., e.g., Brown v. United States, 900 A.2d 184,

193-94 (D.C. 2006) (determining the requirements of procedural due process at

probation revocation hearings); Lynch, 557 A.2d at 581-83 (setting the standard by

which the government must prove dangerousness at pretrial detention hearings);

United States v. Edwards, 430 A.2d 1321, 1324 & n.2 (D.C. 1981) (en banc)

(deciding the constitutionality of the District’s pretrial detention statute). Nor is

the legal question raised in this appeal likely to recur but evade appellate review in

any significant number of cases. The information that the majority of the Rule

11(c)(1)(C) pleas entered in the Superior Court arise in the most serious felony

cases suggests that of the few defendants who may be able to make plausible

claims of exceptional circumstances, most will still be serving their sentences

when their cases reach this court on appeal and will thus be able to present live

controversies for our review. The absence of any previous cases in our court

addressing the interplay between Rule 11(c)(1)(C) and Rule 35(b) – and the

relatively small number of cases elsewhere – certainly supports our conclusion that

Mr. McBride has presented an interesting legal problem but not one so vital,

urgent, or likely to recur while evading review as to justify deciding the issue in

the context of a moot appeal.
                                  15

This appeal, accordingly, is dismissed.



                                It is so ordered.